Title: From David Humphreys to Timothy Pickering, 24 April 1781
From: Humphreys, David
To: Pickering, Timothy


                        

                            
                            Dear Sir
                            Head Quarters New Windsor April 24th 1781
                        
                        I am commanded by His Excellency to forward the enclosed Letters from Genl Heath and Major Reese, and to
                            inform you, that he is utterly averse to a military impress, except on great occasions, and when no other expedients can
                            be devised to answer the end proposed. Because he apprehends it may tends to irritate the minds and alienate the
                            affections of the well disposed people from the Army, unless there is the greatest apparent necessity for the measure—And
                            because a frequent repetition of Military coercion, will prevent, in some degree, its efficacy in cases where no other
                            choice or alternative is left—The General hopes, on the present occasion, by a great effort of your Department, the
                            Provisions in question, may be transported the few Miles, from their present deposits to the Army, without having recourse
                            to coercive Measures. He suggests also, whether it will not be practicable, to have some of the Teams hired for the
                            Campaign, brought in, to perform such kind of services in the neighbourhood of the Army, as the grass will soon begin to
                            afford a partial subsistance for them.
                        His Excellency presents his Compliments to you, and requests the favor of your Company at dinner to day. I
                            have the honor to be Dear Sir Your Most Obed. Servt
                        
                            D. Humphrys Aide De Camp
                        
                        
                             P.S. If there is no other possible way of getting the Provisions at, and in the Vicinity of Fishkill, to
                                the Troops, the General will order it to be done by an impress of Teams. 
                        

                    